Citation Nr: 1138218	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  04-24 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1991 to August 1993, including service in Southwest Asia from January 29, 1992, to July 1, 1992.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2007 and April 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned for further appellate action.


FINDINGS OF FACT

1.  The Veteran's complaints of psychiatric symptoms, including depression, during service were attributed to his willful misconduct related to alcohol abuse.

2.  The Veteran is not competently diagnosed with PTSD.  

3.  The credible evidence does not show continuous psychiatric symptoms after service, and the weight of the competent evidence demonstrates that a currently diagnosed acquired psychiatric disorder, including depressive disorder, not otherwise specified (NOS), mood disorder, not otherwise specified (NOS), and schizoaffective bipolar disorder, are not related to the Veteran's active duty service.

3.  Personality disorders as not diseases or injuries within the meaning of applicable VA legislation.  





CONCLUSIONS OF LAW

1.  The weight of the evidence is against a finding that the Veteran has PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The weight of the evidence is against a finding that an acquired psychiatric disorder is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2003 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Although he was never informed of how VA determines disability ratings and effective dates, the instant decision denies service connection.  Therefore, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  

The Veteran did not have a VA examination in this case.  However, the RO attempted to schedule him for an examination on four different occasions.  He failed to appear on each occasion.  In this regard, it is noted that when a Veteran fails to report to a VA examination, the Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

In this case, a VA examination is necessary in this case pursuant to 38 U.S.C.A. § 5103A(d), as previously explained by the Board in August 2007.  See 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Furthermore, the Veteran has not offered good cause for his failure to report to the VA examinations.  Although the claims file reflects that there was some question as to the Veteran's correct mailing address, the record also shows that the RO undertook extensive efforts to attempt to locate him and sent appropriate notice in August 2009 to his then-current mailing address, per VA records.  Such notice was not returned as undeliverable.  The Board may presume that he received proper notice of the VA examination notice.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  

In any event, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Under such circumstances, where the Veteran failed without good cause to report for the VA examination, the claim must be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the April 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to contact the Veteran at his last known address to request that he provide information and evidence necessary to complete the August 2007 Board remand directives, including attending a VA examination.  This was accomplished by a May 2010 RO letter.  

The Board directed the RO to then perform all available actions necessary to obtain the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records.  Upon remand, the Veteran's STRs and SSA records were obtained, and they are presently associated with the claims file.  

Finally, the AMC/RO readjudicated the matter in a May 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board also points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, in an August 2003 statement the Veteran identified various psychiatric disorders, including PTSD, major depression, paranoid schizoaffective disorder, and borderline personality disorder.  The medical evidence of record shows such diagnoses as borderline personality disorder, depressive disorder, NOS, mood disorder, NOS, schizoaffective bipolar disorder, alcohol dependence; cannabis dependence; and, substance induced mood disorder.  In light of these considerations, the Board finds that the scope the Veteran's present claim is not limited to a claim of service connection for PTSD and major depressive disorder alone, but rather encompasses a claim of service connection for any psychiatric disorder.  For sake of clarity, however, the Board will bifurcate and discuss separately the Veteran's claim of service connection for PTSD.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("VA has the power to bifurcate a single claim and adjudicate different theories separately.").  

A.  Service Connection for PTSD

Specific to PTSD claims, service connection requires (1) a clear and unequivocal PTSD diagnosis conforming to the DSM-IV; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

In the present case, the weight of the probative evidence shows that the Veteran has not been diagnosed with PTSD during the pendency of the appeal.  (The Veteran filed the instant claim in November 2002.)  

The pertinent post-service medical evidence shows that the Veteran began undergoing psychiatric treatment in January 2002 with private (non-VA) medical treatment providers.  These private treatment records, which date from January 2002 through November 2002, do not reflect an assessment of PTSD.  

The Veteran presented at a VA emergency department in March 2003 with such complaints as serving in the Persian Gulf where he felt his life was in danger.  An initial assessment of rule out PTSD was made.  Upon further evaluation, however, it was found that the Veteran was unable to identify any symptoms of PTSD.  

In the March 2003 VA inpatient discharge summary, the Veteran did not report flashbacks or reliving the event.  It was also noted that he reported anxiety building up for seven years, but he was discharged from active service eleven years prior.  

Shortly thereafter in March 2003, the Veteran underwent an outpatient psychiatric evaluation at VA.  He related such complaints as having a captain criticize him during service for incompetence, constantly feeling like his life was in danger but not being allowed to carry a loaded weapon, and being "always fearful."  He endorsed such PTSD symptoms as reexperiencing, avoidance, and arousal.  The pertinent diagnosis was that he needed further evaluation to rule out PTSD.  

Several days later, during another evaluation at VA, it was noted that the Veteran believed he may have PTSD due to Saudi Arabia and a motor vehicle accident (MVA).  On follow-up the next day, the Veteran was informed that he most likely had schizoaffective bipolar disorder.  On follow-up in April 2003, it was explained to the Veteran that his depression and anxiety were, for the most part, due to his abuse of mood altering chemicals.  

The Veteran underwent an extensive evaluation by a clinical psychologist in April 2003, during his inpatient admission.  At the evaluation, the Veteran reported, in pertinent part, that his basic training had been rough and strenuous, which made him change his mind about making the Army a career.  The Veteran also described being scared in Saudi Arabia.  Specifically, he felt he was always being watched and he reported that locals made gun-pointing gestures toward him point as they drove by, while he was unarmed.  The VA psychologist also completed a thorough clinical evaluation, and then determined that a diagnosis of PTSD could be ruled out at that time because there was no traumatic event experienced, and the Veteran reported and displayed behavior inconsistent with PTSD.  For instance, he was noted to show no avoidance when describing his service experiences, and laughed at times.  

Regarding the Veteran's reported in-service stressors, the psychologist in April 2003 found his account of this experience to be "suspect and inconsistent."  For instance, according to the examiner, the Veteran described "liv[ing] in complete danger" from local terrorists, but despite these "intense fears," he continued to frequent establishments off-base.  Further, the Veteran reported that he declined a Combat Infrantryman Badge (CIB), although it was noted that the CIB badge is not offered to those not serving in an active combat zone. 

Based on the record, as detailed in pertinent part above, the Board finds that there is not a clear and unequivocal diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board recognizes that the record includes an April 2003 evaluation completed in connection with the Veteran's claim for SSA disability benefits.  In that evaluation report, it was noted that the Veteran reported several diagnoses, including PTSD,  and that he focused on emotional disorders subsequent to the Gulf War, where he "apparently" saw combat.  The pertinent impression was PTSD based on recent VA psychiatric evaluation.  However, this assessment is of no probative value, as it is a mere transcription of the Veteran's own lay history unenhanced by any additional medical comment by the transcriber.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (explaining that transcriptions of a veteran's medical history does not does not become competent medical evidence merely because the transcriber is a medical professional).

Moreover, the April 2003 SSA evaluation was based on the Veteran's misrepresentation of his history.  As shown, the Veteran was not diagnosed with PTSD at VA.  In fact, during a later evaluation at VA in October 2003, the Veteran reported that a PTSD diagnosis "did not go through," which demonstrates his awareness of the fact that he had not been diagnosed with PTSD.  Furthermore, there is no indication that the Veteran participated in combat during service.  In light of these inaccuracies, the April 2003 SSA evaluation is nonprobative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Otherwise, although the Veteran himself has indicated in testimonial statements that he has been diagnosed with PTSD, the provisions of 38 C.F.R. § 3.304(f) specifically require medical evidence diagnosing the disorder.  As the Veteran's own lay assertions are conclusory and unsupported by the medical evidence, his statements alone are not competent evidence of a PTSD diagnosis, and are, therefore, nonprobative evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.
 
In light of the foregoing, the Board finds that service connection for PTSD is not warranted.  Again, the record fails to establish a valid diagnosis of that disorder.

B.  Service Connection for a Psychiatric Disorder 
Other Than PTSD

The Board also finds that the weight of the evidence is against the claim of service connection for a psychiatric disorder other than PTSD.  

Specific to this claim, the Board notes that personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Furthermore, no compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

More specifically, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  For the purpose of determining entitlement to service-connected and nonservice-connected benefits the definitions in §§ 3.1(m) and (n) apply in except as modified within paragraphs (c)(1) through (c)(3) of this section.  38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs that (1) it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The simple drinking of an alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions that would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  (See §§21.1043, 21.5041, and 21.7051 of this title regarding the disabling effects of chronic alcoholism for the purpose of extending delimiting periods under education or rehabilitation programs.).  38 C.F.R. § 3.301(c)(2).

Further, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

In the present case, the Veteran's service treatment records (STRs) show that he received punishment under the Uniform Code of Military Justice (UCMJ) in March 1993 related to the operation a passenger vehicle while intoxicated (DUI).  He was reduced in rank from E-3 to E-1.  

Shortly thereafter, in June 1993, he was referred for a psychiatric evaluation after contemplating suicide.  He denied attempting suicide, but reported being a "little depressed" since the March 1993 DUI.  However, a supervisor who was consulted reported that the Veteran had behaved normally.  He was referred for a mental evaluation "if command prefers." 

The STRs do not show any referral for further mental health evaluation or treatment.  The Veteran was released from active duty, not by reason of physical disability, in August 1993.  He declined a discharge medical examination.

The STRs, thus, confirm that the Veteran experienced depression during service in connection with a DUI.  As the DUI is considered willful misconduct, service connection is precluded for any current disability related to the symptoms shown during service.  See 38 C.F.R. § 3.301(c)(2); Allen, 237 F.3d at 1378.  

Furthermore, the post-service evidence does not contain any credible evidence of continuous post-service symptomatology.  (The Veteran's own account of his history, as explained in detail below, is found not credible.)

Finally, the competent evidence does not establish that any current acquired psychiatric disability was, in fact, otherwise incurred during service (i.e., unrelated to the symptoms associated with the DUI).  See Velez v. West, 11 Vet. App. 148, 152 (1998).  

More specifically, the first objective post-service evidence consists of private treatment records beginning in January 2002.  The private records reflect diagnoses of major depression, severe, recurrent, uncomplicated; dysthymia; and a co-morbid diagnosis of obsessive-compulsive disorder (OCD).  Also, a private therapy note from April 2002 includes a comment that the Veteran needed to focus on "good feelings," rather than "[t]he traumatized child (abuse from mother), the army [sic], the accidents."  

The record also includes VA treatment records from March 2003 through December 2004.  They reflect diagnoses of major depressive disorder (MDD), with atypical features; cannabis and alcohol abuse; rule out social anxiety disorder; (PTSD); and history of OCD, per the Veteran. 

On evaluation by a VA clinical psychological in March 2003, it was determined that the Veteran's presentation suggested a diagnosis of borderline personality disorder.  It was explained that the Veteran's depression was reactive, which was more consistent with borderline personality disorder than a major depressive episodes.  Consequently, it was determined that a diagnosis of depressive disorder, NOS, was more appropriate.  A diagnosis of alcohol abuse was also rendered, but a diagnosis of OCD was ruled out.  Also of note, it was documented that a MMPI-2 test showed results suggestive of a high degree of exaggeration of symptoms endorsement.  

During another inpatient consultation at VA in March 2003, the Veteran complained of alcohol use, which he blamed on the police, related to how he shaved his head, and the Army.  It was found that he clearly had a personality disorder as he "rants on about the unfairness and bias in the work place," which caused him anxiety.  Moreover, he offered a "nearly delusional diatribe about being treated unfairly, stating that it was the fault of the Army that he got drunk and had a DUI."  He also expressed themes of grandiosity and self pity when discussing religion.  Accordingly, it was noted that he had paranoid delusions and delusions of grandeur, including plots against him by the Army and the police, and his employers.  The impression was rule out alcohol abuse/dependence; borderline personality disorder; and MDD.  

The Veteran then underwent a psychiatric outpatient evaluation at VA in March 2003.  At that time, he complained of such symptoms as depression intermittently for eleven years.  He felt that the "system," including the military and police, was "out to get him."  The diagnoses were alcohol dependence; marijuana abuse; ambien/nefazodone abuse; mood disorder NOS; anxiety disorder, NOS; and borderline personality.  It was determined that he needed further evaluation to rule out schizoaffective disorder, bipolar, bipolar I, generalized anxiety disorder (GAD), OCD, and social anxiety disorder.  

Upon further evaluation at VA in March 2003, the Veteran was informed that the most likely diagnosis was schizoaffective bipolar disorder. 

In April 2003 at VA, it was explained to the Veteran that his depression and anxiety were, "for the most part," due to his abuse of mood altering chemicals.  

Also in April 2003, the Veteran underwent a comprehensive psychological evaluation at VA.  He described such past circumstances as childhood sickness and falling off a bike, having parents both diagnosed with depression, and his service.  He also reported drinking and using cannabis since age 20, and experimenting in cocaine "in the distant past."  He again reported depression intermittently for eleven years.  He also described manic episodes followed by depressive episodes; and panic attacks since 1994.  It was found that that the Veteran endorsed the criteria for borderline personality disorder with symptoms reported since he joined the Army.  On clinical evaluation, the results of objective testing (PAI test) again suggested a high degree of exaggeration of symptom endorsement.  

Based on the April 2003 evaluation results, the diagnosis was alcohol dependence; cannabis dependence; substance induced mood disorder; and borderline personality disorder.  It was noted that the Veteran's history and symptoms presentation was highly suspect, as his accounts of events did not appear to be accurate.  (It was noted as an example that although the Veteran indicated he had declined the CIB badge, this award is not offered to soldiers not serving in an active combat zone.)  It was also found that there was some evidence that the Veteran had altered his historical account of his psychiatric symptoms.  For example, he endorsed symptoms associated with bipolar disorder, but had previously denied symptoms of mania at a recent hospitalization.  The possibility, according to the examining psychologist, was that he may be embellishing his story for monetary gains.  Furthermore, it was determined that although he reported that all of his symptoms starting during service, there was no current evidence to suggest he was treated for any psychiatric condition during service.  Finally, it was noted that the Veteran had used coercive methods to manipulate the VA system for treatment.  

On follow-up at VA in November 2003 and December 2003, the diagnosis of borderline personality disorder was confirmed, but it was noted that the Veteran continued to be an occasionally poor historian due to tangential and circumstantial speech.  Therefore, there was a need to gather information for an Axis I diagnosis.  

Subsequent VA mental health records, including in April 2003, January 2004, and May 2004, reflect diagnoses of depressive disorder NOS; alcohol and marijuana dependence in remission; substance induced mood disorder; and borderline personality disorder.  It was explained that the Veteran had symptoms indicative of a prolonged and functionally incapacitating psychiatric disorder, which he related to a point of origin in service.  Important to this appeal, it was determined that his borderline disorder could account for the majority of the symptoms, along with disordered mood.  

During an April 2003 SSA evaluation (also cited above), the Veteran reported diagnoses of paranoid schizoaffective disorder; PTSD; bipolar disorder, and borderline personality disorder.  It was noted that he focused on an emotional disorder subsequent to the Gulf War.  It was further noted that he had been diagnosed with borderline personality disorder at VA in March 2003.  The impression was borderline personality disorder, bipolar disorder, (PTSD,) and paranoid schizoaffective disorder based on recent VA psychiatric evaluation.  

Next, during VA treatment in October 2003, the Veteran asked and was informed that he had not been diagnosed with paranoid schizophrenia, per the treatment notes reviewed; rather, he had been diagnosed with borderline personality disorder.  It was noted that he seemed aware of that.  

Finally, the pertinent evidence includes private records from January 2005 showing an involuntary admission at a private medical facility related to a domestic violence incident.  During the admission, the Veteran denied having any significant psychiatric problems, although the chart indicated bipolar disorder.  The diagnosis was adjustment disorder with mixed disturbance in emotions and conduct.  

The Board reiterates that the Veteran was scheduled for four VA examinations to evaluate whether he may have a current psychiatric disorder that was incurred during service.  He failed to report all four examinations.  Thus, the Board must base its determination on the evidence of record.  See 38 C.F.R. § 3.655(b).

Thus, the Board finds, based on the current evidence of record, that service connection must be denied.  The record reflects various diagnoses, but the weight of the evidence, involving VA evaluations and treatment throughout 2003 and 2004, relates the Veteran's symptoms to borderline personality disorder and substance use.  

The Board finds particularly probative, in the absence of a VA examination, the VA evaluation performed in April 2003 by a clinical psychologist, as described above.  The psychologist performed a thorough clinical evaluation and concluded that the Veteran's history was significant for chronic alcohol abuse and borderline personality disorder.  The Board recognizes the clinical psychologist's comment that there was no evidence available at that time to suggest that the Veteran was treated for any psychiatric conditions during service.  The STRs presently associated with the claims file (but which were unavailable to the clinical psychologist in April 2003) confirm that the Veteran underwent a mental health evaluation in June 1993.  Nonetheless, the Board finds that this does not materially diminish the probative weight of the psychologist's conclusions.  Importantly in this regard, the psychologist took into account the Veteran's own description of his history.  See Nieves-Rodriguez, 22 Vet. App. at 304 (a medical profession may become aware of the pertinent facts of the case from a Veteran's own account of his history).  The psychologist specifically acknowledged the Veteran's report of having symptoms "since he joined the army [sic]."  Moreover, even accepting this inaccuracy in the VA psychologist's April 2003 history, the psychologist attributed the Veteran's ongoing symptomatology to chronic alcohol abuse and borderline personality disorder, for which service connection is not available as a matter of law for.  See 38 C.F.R. §§ 3.301, 3.303(c).  Therefore, the inaccuracy is immaterial in this case.  

The Board also acknowledges the Veteran's own statements relating his symptoms to the circumstances of his service.  For instance, the private therapy note from April 2002 (cited above) shows that he was advised to not focus on such things as "the army."  Similarly, during a VA inpatient evaluation in March 2003, he reported feeling so much fear during service that he gave up his dream of making the military a career.  He went on to report that he did not like the way things went during service and that the Army "was bad for me."  Such evidence tends to show that the Veteran attributes his symptoms to service to some degree. 

For several reasons, however, these records overwhelmingly reflect that his own statements should be afforded no credibility.  First, a March 2003 VA consultation indicates paranoid delusions and delusions of grandeur, including complaints of plots by the Army.  Several VA records, as cited above, include objective tests showing an exaggeration of his symptomatology.  

The Veteran has also been shown to misrepresent his history, such as in reports that he served in combat during the Persian Gulf War and declined a CIB.  Also, an April 2003 VA psychological evaluation shows his report that service during the Persian Gulf War was so stressful that he started drinking heavily upon returning from there.  He also acknowledged, however, that his depression and suicidal thoughts were caused by being told that his military career was over due to the DUI.  He further reported that he had been evaluated during service, but lied "to keep out of the hospital."  In a different account of this history, he reported during a VA consultation in March 2003 that his alcohol use began during service after he was passed over for promotion, which made him angry.  

Also weighing against his credibility, VA records, including in March 2003, show that the Veteran misrepresented the extent of his alcohol and marijuana use.  

Similarly, a clinical psychologist at VA in April 2003, as noted above, specifically commented that the Veteran presented a highly suspect history and presentation of his symptoms as his accounts of events did not appear to be accurate and that the possibility may be that he was embellishing his story for monetary gains.  The psychologist also noted that the Veteran had previously used coercive methods to manipulate the VA system for treatment.  

Likewise, VA mental health records in November 2003 and December 2003 reflect that the Veteran was occasionally deemed a poor historian due to tangential and circumstantial speech.  Also important, as indicated, he reported to SSA that he had been diagnosed with such disorders as paranoid schizoaffective disorder and PTSD, but he was noted to be aware at VA in October 2003 that this history was inaccurate.  

Finally, the Board finds especially significant that when the Veteran was involuntarily admitted at a private facility in January 2005, he expressly denied having any significant psychiatric problems.  

This evidence, overall, shows that the Veteran's statements are characterized by a pattern of misrepresentation, often deliberate, and potentially motivated by a desire for secondary gain.  Thus, his own statements are not credible, and, consequently, all assessments indicating that there may be a relationship between a current psychiatric disability and his service, such as the April 2002 private therapy note, which rely on his statements, are nonprobative.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511 ; see also Nieves-Rodriguez, 22 Vet. App. at 304.  

Similarly, the record contains testimonial statements from the Veteran's parents.  For instance, a July 2004 statement describes the Veteran as a "mental and emotional cripple" upon return from his active duty service.  By comparison, an undated statement completed in connection with the Veteran's SSA claim indicates that the Veteran lived on his own until an accident in October 2001, after which he moved home.  The letters indicated that the Veteran had not been able to function since moving back home.  

The Board notes that these two testimonial statements reflect an inconsistency.  The first attributes the onset of his symptoms to the Veteran's service.  The second indicates that his symptoms did not start until much later, after October 2001.  Due to this inconsistency, which reflects a lack of reliability, the testimonial statements from the Veteran's parents are found to be nonprobative.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.    

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a psychiatric disorder other than PTSD.  Although the Veteran is diagnosed with borderline personality disorder, which an April 2003 VA evaluation indicates may be related to the symptoms he reports as occurring during service, service connection is not available for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn, 8 Vet. App. at 516.  The record also reflects ongoing alcohol and substance abuse, but even assuming a causal relationship between the drug and alcohol abuse during service and his currently diagnosed psychiatric conditions, service connection is barred as a matter of law on this basis.  See 38 C.F.R. § 3.301(d); Allen, 237 F.3d at 1376, 1378.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


